DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 03/11/2022 regarding application 16/830,093. In Applicant’s amendment:
Claims 15-17 have been added as new claims.
Claims 1, 3, 8, 10 and 12 have been amended.
	Claims 1-17 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 03/11/2022 necessitated new grounds of rejection in this office action.

Response to Arguments
3.		Applicant’s arguments, see page 7, filed on 03/11/2022, with respect to the 35 U.S.C. § 112 (b) Claim Rejections for Claims 3, 10 and 12 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 112 (b) Claim Rejections for Claims 3, 10 and 12 are withdrawn.
4.		Applicant’s arguments, see pages 7-8, filed on 03/11/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-17 have been fully considered and is found not persuasive. 
Therefore the 35 U.S.C. § 101 rejection of Claims 1-17 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
5.		Applicant’s arguments, see pages 8-10, filed on 03/11/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-5, 8-12 and 18 have been fully considered and is found persuasive. 
		The 35 U.S.C. § 103 Claim Rejections of Claims 1-5, 8-12 and 18 are withdrawn. See Examining Claims with Respect to Prior Art Section shown below. 

Response to 35 U.S.C. § 101 Arguments
6. 		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-17 have been fully 	considered but they are found persuasive (see Applicant Remarks, Pages 7-8, dated 	03/11/2022). Examiner respectfully disagrees.
		Argument #1:
	(A).	Applicant argues that Claims 1-17 integrate the judicial exception into a practical 	application under step 2A prong two of the USPTO 2019 Revised Patent Subject Matter 	Eligibility Guidance (see Applicant Remarks, Pages 7-8, dated 03/11/2022). Examiner 	respectfully disagrees.
	Accordingly it appears that what is argued here is an improvement in the 	business process itself, as an entrepreneurial objective, [argued here as “actively causing an 	adjustment to the conditions of the manufacturing process based on the quality deficit and/or 	quality surplus”], but not a clear and deliberate 	technological solution improving the 	computer itself or another technological field (see comparison to the unpersuasive argument in 	“Versata  Dev. Grp., Inc. v. SAP 	Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 	1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 	793 F.3d 1306” p.1701 3rd to last ¶).
	In this instant case, the claims follow a similar ineligibility path as those in “Elec. Power 	Grp”, because Appellant merely asserts computation advances to already abstract concepts to 	which existing computer capabilities could be put [argued here with respect to “receiving data, 	analyzing data and outputting data”], yet do not present any clear, genuine technological 	improvement, in how computers carry out basic functions as scrutinized by the Federal Circuit 	in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 	1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739” hereinafter “Elec. Power Grp” page 	1742 ¶3 citing “Enfish, 822 F.3d at 1335-36” and “Bascom, 2016 WL 3514158, at 	*5; cf. Alice, 134 S. Ct. at 2360”. 
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above abstract 	process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit, 	119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350”, p.1742 ¶3 last 	sentence), or used in conjunction with computer tools (similar to “Synopsys, Inc. v. Mentor 	Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 17, 2016, 	2016 BL 	344522, 839 F.3d 1138” supra p.1481 last 2 ¶).
Independent Claims 1 and 8 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a processor” & “a non-transitory machine readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-7 and 9-17 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrow the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  
The additional element concerning the “machine learning techniques” in Dependent Claims 15 and 17, this merely narrow the abstract ideas concerning “calculating the conversion tensors to correlate any pairs of node specifications employs techniques to derive elements of the conversion tensors that inter-relate the any pairs of node specifications in the network representation” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “artificial intelligence” in Dependent Claim 16, this merely narrow the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.   Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 3-4, 6, 10-11 and 13 reflect (1) selecting a particular data source or type of data to be manipulated such as (e.g., “wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, and the like, and any combination thereof” (see Dependent Claims 3 and 10) & “wherein the conditions of the manufacturing process include a condition selected from the group consisting of: temperature, temperature distribution across zones of a manufacturing unit, pressure, distribution of pressure across zones of a manufacturing unit, material flow rate, split ratios, reactant stoichiometric ratios, reactor efficiency, mixing and separation efficiencies, catalytic contact time, catalyst activity, and any combination thereof” (see Dependent Claims 4 and 11)) and (2) consulting and/or updating an activity log such as (e.g., “update the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations” (see Dependent Claims 6 and 13)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-17 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
	Argument #2:
(B).	Applicant’s argues that “the claims employ the information (e.g., the derived quality 	deficit and/or quality surplus) to active operate the manufacturing process which constitutes 	an integration into a practical application (see Applicant Remarks, Pages 8, dated 03/11/2022).
Examiner respectfully disagrees.
	In particular, Independent Claims 1 and 8 do not describe or provide any explanation 	technically showing how the derived quality deficit and quality surplus is achieved. Examiner 	notes that the calculating of the conversion tensors to correlate any pair of node specifications 	is merely narrowing the abstract ideas factoring machine learning techniques as an additional 	element to derive elements of the conversion tensors that interrelate any pairs of node 	specifications in the network representation regarding monitoring and analyzing the quality 	control of a product in a manufacturing process wherein the product is a single compound or a 	mixture of compounds using a computer. This is no more than mere instructions to implement an 	abstract idea on a computer or using a computer as a tool to “apply” the recited judicial 	exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are 	limited to a particular field of use or technological environment pertaining to monitoring and 	analyzing quality control of a product in a manufacturing process wherein the product is a single 	compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
	Argument #3:
	(C).	Applicant argues that the Claims 1-17 of the instant application are analogous and 	patent eligible according to USPTO Subject Matter Eligibility Guidance Example 45 Claim 2 (see 	Applicant Remarks, Pages 8, dated 03/11/2022). Examiner respectfully disagrees.
		Example 45 of the October 2019 Update: Subject Matter Eligibility hypothetical example 	refers to a physical machine or manufacturing (e.g., a controller) for controlling the injection 	molding of a chemical (polyurethane polymer X46). Specifically, Claim 2 recites: “sending 	control signals to the injection molding apparatus once the polyurethane has reached a target 	percentage, the control signals instructing the apparatus to open the model and eject the 	molded polyurenthane from the mold.” This process involved using a temperature regulation 	unit and an injection molding apparatus is controlled in the usual manner, e.g., 	applicant’s 	specification discloses the structure of various off-the-shelf industrial controllers that can 	be used to control the injection molding apparatus, all of which 	are implemented in hardware, 	or a combination of hardware and software such as a general purpose computer programmed to 	control the molding apparatus. 
		The controller also receives the temperature of the mold repeatedly from a 	thermometer or other device, such as an industrial thermometer having a known 	thermocouple and a USB plug to connect it to the controller. The controller uses the repeatedly 	obtained mold temperatures to monitor and adjust (if necessary) the mold temperature. 	Therefore, taking the factors into consideration, Claim 2 of Example 45 of the October 2019 	Update: Subject Matter Eligibility was rendered patent eligible 	under step 2a prong 2. As a 	contrast to Example 45 Claim 2, the claim limitations of the instant application (e.g., such 	as Independent Claims 1 and 8) do not describe any physical machine to actively 	monitor and control the quality control process for a manufacturing process. Secondly, there 	is no particular transformation being achieved or demonstrated here with respect to the instant 	claims according to MPEP § 2106.05 (c). The claims of the instant application here reflect mere 	instructions to apply judicial exceptions (see MPEP § 2106.05 (f)).
Moreover, here as in “Fairwarning”, the allegation that the current claims would somehow allow the computer to perform a function not previously performable by a computer, appears to be a praising the incorporation of said computer to purportedly improve the existing technological process, but not clearly, deliberately and sufficiently showing how claimed rules themselves, would arguably improve the existing technological process, with the Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since, “Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed […] in a person’s mind” (“Versata Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306, hereinafter “Versata” noting p.1703 citing “Benson” & “CyberSource, 654 F.3d at 1373”).
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow mathematical algorithms which could arguendo be construed as rules, to analyze the log data. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
This is corroborated the previous Federal Circuit findings in “Digitech”, namely that if a claim is directed essentially to a method of calculating using a mathematical formula, as revealed above, even if the solution is for a specific purpose, the claimed method is nonstatutory (“Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., U.S. Court of Appeals Federal Circuit, Nos. 2013-1600,-1601,-1602,-1603,-1604,-1605,-1606,-1607,-1608,-1609,-1610,-1611,-1612,-1613,-1614,-1615,-1616,-1617,-1618, Decided July 11, 2014, 2014 BL 193384, 758 F.3d 1344, 111 USPQ2d 1717” p.1721 second to last ¶ citing ”Parker v. Flook, 437 U.S. 584, 595, 198 USPQ 193, 1978”).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”: - “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”. 
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools to allegedly allow the computer to perform the function of “actively causing an adjustment to the conditions of the manufacturing process based on the quality deficit and/or quality surplus” which could only be performed intuitively by a human based on human's knowledge and experience as well as via implementation via pen to paper concerning quality control in a manufacturing environment.
Accordingly, the 35 U.S.C. § 101 rejection of Claims 1-17 is patent ineligible under the January 7, 2019 35 U.S.C. § 101 Guidance, as well as the October 2019 Update: Subject Matter Eligibility 35 U.S.C. 101 Guidance and therefore sustained.

Claim Rejections - 35 USC § 101
7.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-17 shown below.

8.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.		Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-17 are each focused to a statutory category namely a “method” or a “process” (Claims 1-7 and 15-17) and an “apparatus” or a “system” (Claims 8-14).
Step 2A Prong One: Independent Claims 1 and 8 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 8);
“” (see Independent Claim 8);
“measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors, wherein each of the quality vectors are a real-time measurement of the physical properties and chemical properties of a corresponding one of: the feed-stock, the intermediates, and the products” (see Independent Claims 1 and 8);
“assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8);
“calculating conversion tensors to correlate any pairs of node specifications” (see Independent Claims 1 and 8);
“comparing one or more quality vectors to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus to compensate for the quality deficit and/or the quality surplus” (see Independent Claims 1 and 8)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or (2) through the use of physical aids such as pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s)).
That is, other than reciting the additional elements of (e.g., “a processor” & “a non-transitory machine readable medium”) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Mental Processes”. 
Moreover, the mere recitation of generic computer components (e.g., “a processor” & “a non-transitory machine readable medium”) does not take the claims out of “Mental Processes” grouping.
According to October 2019 Update: Subject Matter Eligibility Guidance, “Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a computer or nominally reciting a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).”
Dependent Claims 2-7 and 9-17:
The additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Mental Processes” Grouping as described in Claims 1 and 8.
Dependent Claims 2 & 9: The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrows the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds using a computer.
Dependent Claims 15 & 17: The additional element concerning the “machine learning techniques” in Dependent Claims 15 and 17, this merely narrows the abstract ideas concerning “calculating the conversion tensors to correlate any pairs of node specifications employs techniques to derive elements of the conversion tensors that inter-relate the any pairs of node specifications in the network representation” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds using a computer.
Dependent Claim 16: The additional element concerning “artificial intelligence” in Dependent Claim 16, this merely narrows the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” to the “Mental Processes” grouping pertaining to quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-17 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“a processor” (see Independent Claim 8);
“a non-transitory machine readable medium that stores machine-readable instructions for execution by the processor, the machine-readable instructions comprising” (see Independent Claim 8);
“measuring properties of the feed-stock, the intermediates, and the products to yield one or more quality vectors, wherein each of the quality vectors are a real-time measurement of the physical properties and chemical properties of a corresponding one of: the feed-stock, the intermediates, and the products” (see Independent Claims 1 and 8);
“assigning a node specification to each of the feed-stocks, the intermediates, and the products, wherein the node specifications for each of the feed-stocks and the intermediates are dynamic node specifications” (see Independent Claims 1 and 8);
“calculating conversion tensors to correlate any pairs of node specifications” (see Independent Claims 1 and 8);
“comparing one or more quality vectors to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“identifying a quality deficit and/or a quality surplus associated with each of the one or more quality vectors based on the comparison to the corresponding dynamic node specification(s)” (see Independent Claims 1 and 8);
“adjusting conditions of the manufacturing process in response to the quality deficit and/or the quality surplus to compensate for the quality deficit and/or the quality surplus” (see Independent Claims 1 and 8)
Independent Claims 1 and 8 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a processor” & “a non-transitory machine readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-7 and 9-17 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence” & “machine learning techniques”, etc…) in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrow the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  
The additional element concerning the “machine learning techniques” in Dependent Claims 15 and 17, this merely narrow the abstract ideas concerning “calculating the conversion tensors to correlate any pairs of node specifications employs techniques to derive elements of the conversion tensors that inter-relate the any pairs of node specifications in the network representation” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “artificial intelligence” in Dependent Claim 16, this merely narrow the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.   Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 3-4, 6, 10-11 and 13 reflect (1) selecting a particular data source or type of data to be manipulated such as (e.g., “wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, and the like, and any combination thereof” (see Dependent Claims 3 and 10) & “wherein the conditions of the manufacturing process include a condition selected from the group consisting of: temperature, temperature distribution across zones of a manufacturing unit, pressure, distribution of pressure across zones of a manufacturing unit, material flow rate, split ratios, reactant stoichiometric ratios, reactor efficiency, mixing and separation efficiencies, catalytic contact time, catalyst activity, and any combination thereof” (see Dependent Claims 4 and 11)) and (2) consulting and/or updating an activity log such as (e.g., “update the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations” (see Dependent Claims 6 and 13)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
Therefore, these claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-17 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-17 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level of generality such as (e.g., “a processor” & “a non-transitory machine readable medium”) as shown in Applicant’s Specification ¶’s [0062-0063]. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1 and 8 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include e.g., “a processor” & “a non-transitory machine readable medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Dependent Claims 2-7 and 9-17 recite additional elements such as (e.g., “a processor” & “a non-transitory machine readable medium”, “artificial intelligence”, & “machine learning techniques”, etc…) that in conjunction with these claim limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “machine learning techniques” in Dependent Claims 2 and 9, this merely narrow the abstract ideas concerning “calculating conversion tensors and/or other associated tensors” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.  
The additional element concerning the “machine learning techniques” in Dependent Claims 15 and 17, this merely narrow the abstract ideas concerning “calculating the conversion tensors to correlate any pairs of node specifications employs techniques to derive elements of the conversion tensors that inter-relate the any pairs of node specifications in the network representation” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
The additional element concerning the “artificial intelligence” in Dependent Claim 16, this merely narrow the abstract ideas concerning “executing the performing of the iterative-computations for adjusting the conditions of the manufacturing process” to mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)).  These additional aspects in conjunction with the limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user using a computer.   Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing quality control of a product in a manufacturing process wherein the product is a single compound or a mixture of compounds in a manufacturing environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 3-4, 6, 10-11 and 13 reflect (1) selecting a particular data source or type of data to be manipulated such as (e.g., “wherein one or more of the node specifications include a property selected from the group consisting of: concentrations of selected individual components in the composition, intended purity levels of products, level of contaminants, viscosity, lubricity, freeze point, melting point, flash point, boiling point, energy content, heat value, octane number, cetane number, color, odor, melt index, flow rate index, impact strength, tensile strength, elongation at break, molecular weight characteristics, chirality, and the like, and any combination thereof” (see Dependent Claims 3 and 10) & “wherein the conditions of the manufacturing process include a condition selected from the group consisting of: temperature, temperature distribution across zones of a manufacturing unit, pressure, distribution of pressure across zones of a manufacturing unit, material flow rate, split ratios, reactant stoichiometric ratios, reactor efficiency, mixing and separation efficiencies, catalytic contact time, catalyst activity, and any combination thereof” (see Dependent Claims 4 and 11)) and (2) consulting and/or updating an activity log such as (e.g., “update the dynamic node specifications and conversion tensors and/or other associated tensors based on the iterative-computations” (see Dependent Claims 6 and 13)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-17 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
10.		Examiner deems that Claims 1-17 have overcome the prior art only. There is still a 	pending 35 U.S.C. 101 rejection for Claims 1-17.
Regarding Independent Claims 1 and 8, none of these references listed and/or searched either individually or in combination teach:
	- adjusting conditions of the manufacturing process in response to the 	quality deficit and/or 	the quality surplus to compensate for the quality deficit and/or the quality surplus
		The closest prior arts are as follows:
		 #1) US Patent Application (US 2016/0140448 A1) to Barton;
		 #2) US Patent Application (US 2014/0309756 A1) to Trygstad;
		 #3) US Patent # (US 10,031,510 B2) to Zhao.
		Regarding the Barton reference, Barton teaches that a plurality of scenarios may be 	generated, each scenario comprising a plurality of values corresponding, respectively, to a 	plurality of uncertain parameters, the plurality of uncertain parameters comprising at least one 	uncertain parameter relating to a quality of a crude oil of the plurality of crude oils. In some 	embodiments, a stochastic programming model may be solved to obtain a solution that optimizes 	an objective function, and one or more crude oils may be procured based on respective 	procurement amounts 	in the solution of the stochastic programming model. At [0048]: “Each 	scenario may include a 	vector of values, and each value in the vector may be a possible value for 	a corresponding uncertain parameter. Examples of uncertain parameters that may be 	modeled include, but are not limited to, costs and available qualities and quantities of 	crude 	oils, market demands and prices for final products, technical parameters such as catalyst 	activity, etc.”
However, Barton either individually or in combination does not teach or suggest teach:
	- adjusting conditions of the manufacturing process in response to the 	quality deficit and/or 	the quality surplus to compensate for the quality deficit and/or the quality surplus
		Regarding the Trygstad reference, Trygstad teaches determining measurements for the 	properties of the process stream. The systems, methods, and apparatuses provide features that 	allow such properties of process streams to be accurately measured even as process conditions 	and other parameters that affect process operations change. More specifically, an analyzer having 	a measurement device configured to detect one or more independent variables of a process 	stream, a model configured to determine one or more analyzer measurements from the one or 	more independent variables, and a procedure to adjust the model using a corresponding primary 	measurement is disclose.  Certain embodiments of the invention are directed to providing 	inferential predictions of dependent variables that may include any or any number of density, 	viscosity, refractive index, conductivity, pH, and any combinations thereof. Indeed, any variable 	that can be measured, whether now or later developed, may be used as an independent variable 	for determining inferential predictions.
However, Trygstad either individually or in combination does not teach or suggest teach:
	- adjusting conditions of the manufacturing process in response to the 	quality deficit and/or 	the quality surplus to compensate for the quality deficit and/or the quality surplus
		Regarding the Zhao reference, Zhao teaches that a model calibration procedure is 	implemented to calibrate the first-principles process model based on the dataset, and a steady-	state detection module is used to find out where the unit (process) reached a steady-state among 	the dataset. Once a first-principles model is calibrated, the model is used to generate steady-state 	KPI values, which are usually unmeasured or difficult to measure, but very important for the 	process engineer/operator to keep the process operation safe or at an optimal operation 	condition, such 	as distillation columns' flooding risk factor, column efficiency, output product 	quality, reactors' conversion efficiency or a furnace energy consumption rate. The optimal linear 	filter estimates are then part of the model parameters from low-order dynamic 	filters 551, 552, 553. The outputs from 	optimal linear filters are then summed 561 with a 	weighting vector that is a partial-least squares (PLS) model fitted with the inputs and output KPI 	data for the precursor variable candidates, which provides a relative sensitivity and 	contribution ranking score for each precursor variable candidate
However, Zhao either individually or in combination does not teach or suggest teach:
	- adjusting conditions of the manufacturing process in response to the 	quality deficit and/or 	the quality surplus to compensate for the quality deficit and/or the quality surplus
	Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                    


/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683